IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-20309
                        Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

JOSE HERNANDEZ-BENAVIDEZ,
also known as Jose Hernandez Benavidez,

                                          Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-99-CR-677-1
                      --------------------
                        February 15, 2001

Before SMITH, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     In this appeal following his guilty-plea conviction for

illegally reentering the United States after having been

deported, Jose Hernandez-Benavidez challenges the enhancement of

his sentence pursuant to 8 U.S.C. § 1326(b).   He argues that use

of his prior aggravated-felony conviction to enhance his sentence

violates due process, the “jury guarantees” of the Sixth

Amendment, his right to indictment by a grand jury, his

protection from double jeopardy, and his right to a unanimous


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-20309
                               -2-

jury verdict on each element of the offense.   Because Hernandez-

Benavidez failed to raise his challenge in the district court,

our review is for plain error.   See United States v. Meshack, 225
F.3d 556, 575 (5th Cir.), cert. denied, 121 S. Ct. 834 (2001).

     In Almendarez-Torres v. United States, 523 U.S. 224 (1998),

the Supreme Court held that a prior felony conviction under

§ 1326(b)(2) was merely a sentencing factor and thus need not be

included in the indictment.   In light of the clear precedent in

Almendarez-Torres, Hernandez-Benavidez has failed to show error,

plain or otherwise, in his indictment or sentence.   See United

States v. Dabeit, 231 F.3d 979, 984 (5th Cir. 2000), petition for

cert. filed, (U.S. Jan. 26, 2001) (No. 00-8299).

     AFFIRMED.